DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 11 June 2021.  In view of this communication, claims 1 and 3-12 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 11 June 2021, 11 June 2021, 02 November 2021, 10 December 2021, 09 February 2022, 11 April 2022, 26 May 2022, 20 July 2022, 29 September 2022, 25 October 2022, and 28 November 2022 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Laminated Core with Circumferentially Spaced Adhesion Parts on Teeth.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 9 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites an electric motor comprising the laminated core of claim 1, but does not further limit said laminated core in any way.  
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. (JP 2015-136228 A), hereinafter referred to as “Ukai”, in view of Abe et al. (JP 2004-111509 A), hereinafter referred to as “Abe”.
Regarding claim 1, Ukai discloses a laminated core [20] comprising a plurality of electrical steel sheets [2b] stacked in a thickness direction (fig. 1-2; ¶ 0013), 
wherein the electrical steel sheet [2b] includes an annular core back part [22] and a plurality of tooth parts [21] that protrude from the core back part [22] in a radial direction and are disposed at intervals in a circumferential direction of the core back part [22] (fig. 1; ¶ 0014-0017), 

    PNG
    media_image1.png
    468
    817
    media_image1.png
    Greyscale

wherein a fastening part [6] is provided in a portion of the core back part [22] corresponding to the tooth parts [21] (fig. 3; ¶ 0016), 
wherein an adhesion part [7] is provided in the tooth part [21] (fig. 1; ¶ 0017, 0020-0021). 
Ukai does not disclose that the tooth parts [21] have first tooth parts in which the adhesion part is provided and second tooth parts in which the adhesion part is not provided.
Abe discloses a laminated core comprising stacked electrical steel sheets [s] having tooth parts [t1,t2], wherein the tooth parts [t1,t2] have first tooth parts [t1] in which an adhesion part [a] is provided and second tooth parts [t2] in which the adhesion part [a] is not provided (fig. 3; page 4, lines 128-136; “the adhesive is not applied to all the teeth of the unit iron core, but the adhesive is applied to ever other tooth or several teeth to control the total amount of adhesive”).

    PNG
    media_image2.png
    256
    581
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the laminated core of Ukai having adhesive on only some of the tooth parts as taught by Abe, in order to reduce iron losses by reducing plastic deformation from stresses in the core (pages 3-4, lines 118-128 of Abe).
Regarding claim 7, Ukai, in view of Abe, discloses the laminated core according to claim 1, as stated above.  Ukai does not disclose that an average tensile modulus of elasticity E of the adhesion parts is 1500 MPa to 4500 MPa.
Abe discloses that the adhesive used in the adhesive parts [a] is an acrylic-based resin (page 3, lines 84-98; “adhesive used in the present invention can be any ordinary commercially available adhesive, and is not particularly limited, but includes acrylic resin adhesives, cyanoacrylate adhesives, epoxy resin adhesives, polyester adhesives”).  As evidenced by the attached material data sheet, an average tensile modulus of elasticity E of the adhesion parts [such acrylic-based resins] is 1500 MPa to 4500 MPa (“Plaskolite West Optix® CA - 41 FDA General Purpose Acrylic Resin”; an example acrylic-based resin has a modulus of elasticity of 2.81 GPa, or 2810 MPa, within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to for the adhesion parts of Ukai using acrylic-based adhesives as taught by Abe, having a modulus of elasticity in the claimed range, in order to provide cost effective adhesion that maintains its structure during the repeated heat cycling of a stator core, i.e. is thermosetting (page 3, lines 88-103 of Abe).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Ukai, in view of Abe, discloses the laminated core according to claim 1, as stated above.  Ukai does not disclose that wherein the adhesion part is a room temperature adhesion type acrylic-based adhesive including SGA made of an elastomer-containing acrylic-based adhesive.
Abe discloses that the adhesive used in the adhesive parts [a] is an acrylic-based resin (page 3, lines 84-98; “adhesive used in the present invention can be any ordinary commercially available adhesive, and is not particularly limited, but includes acrylic resin adhesives, cyanoacrylate adhesives, epoxy resin adhesives, polyester adhesives”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to for the adhesion parts of Ukai using acrylic-based adhesives as taught by Abe, in order to provide cost effective adhesion that maintains its structure during the repeated heat cycling of a stator core, i.e. is thermosetting (page 3, lines 88-103 of Abe).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 9, Ukai, in view of Abe, discloses an electric motor comprising the laminated core according to claim 1, as stated above (¶ 0031; a rotating electric machine that generates torque as described is an electric motor).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukai and Abe as applied to claim 1 above, and further in view of Takeda et al. (US 2012/0088096 A1), hereinafter referred to as “Takeda”.
Regarding claim 6, Ukai, in view of Abe, discloses the laminated core according to claim 1, as stated above.  Ukai and Abe do not disclose that an average thickness of the adhesion parts [a] is 1.0 μm to 3.0 μm.
Takeda discloses an electromagnetic steel sheet [101] having insulating coating, i.e. an adhesion part [102], wherein an average thickness of the adhesion part [102] is 1.0 μm to 3.0 μm (fig. 1; ¶ 0006-0008; the “insulating coating having a thickness of 0.5 μm to 2.0 μm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the adhesion parts of Ukai and Abe having a thickness of 1.0 μm to 3.0 μm as taught by Takeda, in order to prevent short circuits between the individual steel sheets(¶ 0006 of Takeda).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose similar values, because Takeda teaches that the thickness of the adhesive affects its insulating properties which can prevent deterioration in reliability (¶ 0006-0008), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claim(s) 3-5 and 10-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, and all claims dependent thereon, the prior art does not disclose, inter alia, the laminated core according to claim 1, wherein the first tooth parts and the second tooth parts are disposed alternately in the circumferential direction.
While the prior art discloses laminated stator cores having adhesion parts on less than every tooth and caulking parts on tooth parts disposed alternately in the circumferential direction, it does not disclose teeth having and not having adhesion parts disposed alternatingly in the circumferential direction.  Further, no motivation has been found to either modify the adhesion parts to be located on every other tooth, or to replace the caulking parts disposed alternately on tooth parts with adhesion parts in the same arrangement.  Thus, the prior art neither anticipates nor renders obvious the invention recited above, as shown in fig. 6-7 of the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Abe et al. (US 2010/0219714 A1) discloses a laminated stator core having caulking parts arranged on every other tooth in the circumferential direction.
Miyake et al. (US 2009/0195110 A1) discloses a laminated stator core having adhesion parts on both the teeth and core back portions of the stator core.
Ohsawa et al. (US 5,994,464) discloses various acrylic- and elastomer-based adhesives including cyanoacrylate and other compositions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834